     Case 1:20-cv-00083-NONE-JLT Document 22 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DOMINIC (AKA DIAMOND) VARGAS,                       1:20-cv-00083-NONE-JLT (PC)
12                       Plaintiff,                       ORDER DENYING WITHOUT
                                                          PREJUDICE PLAINTIFF’S
13           v.                                           MOTION FOR APPOINTMENT OF
                                                          COUNSEL
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND                                     (Doc. 21)
15    REHABILITATION, et al.,
16                       Defendants.
17

18          On August 12, 2021, Plaintiff filed a motion seeking the appointment of counsel. (Doc.
19   21.) Currently pending before the Court Plaintiff’s second amended complaint, which will be
20   screened by the Court in due course. (See Doc. 20.)
21          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to

23   represent Plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Ct. for the S. Dist. of

24   Iowa, 490 U.S. 296, 298 (1989). The Court may request the voluntary assistance of counsel under

25   section 1915(e)(1). Rand, 113 F.3d at 1525. However, without a reasonable method of securing

26   and compensating counsel, the Court will seek volunteer counsel only in the most serious and
27   exceptional cases. In determining whether exceptional circumstances exist, the district court must

28   ///
     Case 1:20-cv-00083-NONE-JLT Document 22 Filed 08/16/21 Page 2 of 2


 1   evaluate both the likelihood of success of the merits and the ability of the plaintiff to articulate his

 2   claims pro se in light of the complexity of the legal issues involved. Id.

 3          Presently, the Court does not find the required exceptional circumstances. Even assuming

 4   that Plaintiff is not well-versed in the law and that he has made serious allegations, which, if

 5   proved, would entitle him to relief, his case is not exceptional. This Court is faced with similar

 6   cases. At this early stage in the proceedings, the Court cannot determine whether Plaintiff is likely

 7   to succeed on the merits. Moreover, based on a review of the record, the Court finds that Plaintiff

 8   can articulate his claims adequately. Id. For the foregoing reasons, the Court DENIES

 9   WITHOUT PREJUDICE Plaintiff’s motion for the appointment of counsel. (Doc. 21.)

10
     IT IS SO ORDERED.
11

12      Dated:     August 15, 2021                                _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         2
